          Case 2:19-mj-10250-RBM Document 3 Filed 08/07/19 PageID.7 Page 1 of 5




 1                                                                           ,,.;_•_,.    ;   ,•           ,T-,:;_•;e,.


                                                                             ~    -~,j   d#                ~t~
                                                                             .»          II   io•'l-;-11   tk<~

 2
 3                                                                        20 Jq AUG - 7 A IQ: Of
                                                                                                                                  :i.};:i:T
 4                                                                                                                        ~·· .~_;,~:r,:;~JL\

 5                            UNITED STATES DISTRICT COURT

 6                          SOUTHERN DISTRICT OF CALIFORNIA

                                                                            w [.,,. 1 o~ 5 o
 7   UNITED STATES OF AMERICA,
                                                       Case No.:          •101,t.~J                               .;ti.a
 8
                                Plaintiff,             COMPLAINT FOR VIOLATION OF:
 9
10                  V.                                 Title 18, U.S.C., § 3144
                                                       F .R. Crim.P. [Material Witness]
11   Valentin LOPEZ-Sanchez ( 1),
12   Hector Armando OCHOA-Tolento (2),
     E. B. L. (3),
13   E. A. R. V. (4),                                  FIRST AMENDED COMPLAINT
14
                             Material Witnesses.
15
16

17         The undersigned complaint being duly sworn states:

18         On or about August 3, 2019, within the Southern District of California, Valentin
19
     LOPEZ-Sanchez, Hector Armando OCHOA-Tolento, E. B. L., and E. A. R. V., aliens, were
20
     transported, attempted to be transported, or moved by D. H. C., charged elsewhere in a
21
22 juvenile petition entitled People ofthe State ofCalifornia v. D. H C. (Case No. JJL 000490),
23
    knowingly, or in reckless disregard of the fact that said aliens had come to, entered or
24
2 5 remained in the United States in violation of law.

26         The above named material witnesses are citizens and nationals of a country other than
27
     the United States of America, with no legal right to enter the United States of America, and
28                                                 1
          Case 2:19-mj-10250-RBM Document 3 Filed 08/07/19 PageID.8 Page 2 of 5




     have no apparent means, with no legal right to enter or remain in the United States.
 1
 2 Complainant further alleges that their presence is required as material witnesses in order to
 3
     prosecute the case against D. H. C.
 4
 5
           And the complainant further states that he believes that said aliens are citizens of a

 6 country other than the United States, that said aliens have admitted that they are deportable
 7
     as defined in Title 8, United States Code, Section 1229, that is impracticable to secure their
 8
 9 attendance at the trial thereof by subpoena, that they are material witnesses, and should be
10 held or admitted bail pursuant to Title 18, United States Code, Section 3144.
11
           The complainant states this complaint is based on the attached Statement of Pacts
12
13 incorporated herein by reference.
14
15
                                                      A DAVALOS
                                                                     't/iP
                                                   BORDER PATROL AGENT
16
17         SWORN TO BEFORE ME AND SUBSCRIBED IN MY PRESENCE, THIS 7th

18 DAY OF AUGUST 2019.
19
20
                                                  ~         /
                                                  .lJTHBEZMONTENEGRO
21
                                                   UNITED STATES MAGISTRATE JUDGE
22
23
24
25
26
27                                                 2
28
          Case 2:19-mj-10250-RBM Document 3 Filed 08/07/19 PageID.9 Page 3 of 5




 1                                    STATEMENT OF FACTS

 2         This Complaint and Statement of Facts is being amended to reflect the redacted name
 3
     of two material witnesses to this event who are juveniles at the time of the filing of this
 4
     Material Witness Complaint.
 5
 6         Complainant states that Valentin LOPEZ-Sanchez, Hector Armando OCHOA-
 7
     Tolento, E. B. L., and E. A. R. V. are citizens of a country other than the United States; that
 8
     said aliens have admitted that they are deportable or have previously been deported, that
 9
10 their testimony is material; that it is impracticable to secure their attendance at trial by
11
     subpoena; and they are material witnesses in relation to the offenses charged in a
12
     juvenile petition in People of the State of California v. D. H C. (Case No. JJL 000490)
13
14 filed in Imperial County Superior Court, including the transportation of illegal aliens, in
15
     violation of 8 U.S.C. 1324; and should be held or admitted to bail pursuant to 18 U.S.C.
16
17 §3144.

18         On August 3, 2019, U.S. Border Patrol Agent (BPA) F. Acevedo was assigned to
19
     operate the Remote Video Surveillance System (RVSS) at the Calexico Station. At
20
     approximately 4:45 p.m., BPA Acevedo observed five individuals swimming across the All
21
22 American Canal (AAC) approximately seven miles east of the Calexico, California West
23
     Port of Entry. At this time, BPA Acevedo maintained surveillance of the area and notified
24
     Agents of the event. Moments later, BPA Acevedo observed as four individuals exited the
25
26 AAC and the fifth individual returned to Mexico. RVSS Operators observed as the
27                                                  3
28
          Case 2:19-mj-10250-RBM Document 3 Filed 08/07/19 PageID.10 Page 4 of 5




 1 individuals ran approximately 100 yards and hid behind some brush. RVSS noticed the four
 2 individuals board a silver colored Dodge minivan (Dodge).
 3
           BPA Mills responded to area and began following the Dodge. BPA Mills noticed the
 4
 5 Dodge run a red light and activated his emergency lights and sirens in attempt to conduct a
 6 vehicle stop. The Dodge failed to yield and continued driving. After a short pursuit, and an
 7
     attempt to stop the Dodge with a Controlled Tire Deflation Device, the Dodge eventually
 8
 9 came to a stop by driving off the road. BPA Mills apprehended the driver of the vehicle,
10 later identified as D.H.C., and identified himself as a BPA. BPA Mills questioned D.H.C.
11
     as to his citizenship and ascertained he was a United States Citizen.
12
13
           BPA Acevedo arrived on scene, identified himself as a BPA, and questioned the four

14 passengers as to their citizenship. Through questioning, BPA Acevedo ascertained that the
15
     all four subjects, later identified as Valentin LOPEZ-Sanchez, Hector Armando OCHOA-
16
17 Tolento, E. B. L., and E. A. R. V., were citizens and nationals of Mexico without the proper
18 documentation to enter, work or remain in the United States legally.
19
           On or about August 6, 2019, a juvenile petition charging D.H.C. with violations of 8
20
21 U.S.C. 1324, including the Transportation of Certain Aliens, was filed with the Imperial
22 County Superior Court.
23
           As certain aliens unlawfully transported by D.H.C. during the above described
24
25 incident, these Material Witnesses possess information that is material to the offenses
26
27                                                 4
28
         Case 2:19-mj-10250-RBM Document 3 Filed 08/07/19 PageID.11 Page 5 of 5




 1 charged in the above described petition. The complainant states the name of the Material
 2 Witnesses are as follows:
 3
        NAME                                               PLACE OF BIRTH
 4
        Valentin LOPEZ-Sanchez                             Mexico
 5
 6      Hector Armando OCHOA-Tolento                       Mexico
 7
        E.B.L.                                             Mexico
 8
        E.A.R.V.                                           Mexico
 9
10        Further, complainant states that the Material Witnesses are citizens of a country other
11 than the United States; that said aliens have admitted that they are deportable; that their
12
   testimony is material, that it is impracticable to secure their attendance at the trial by
13
14 subpoena; and that they are material witness in relation to this criminal charge and should

15 be held or admitted to bail pursuant to Title 18, United States Code, Section 3144.
16
17
18
19
20
21
22
23
24
25
26
27                                               5
28
